FILED
                            NOT FOR PUBLICATION                             JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANTONIO ELISENDER CABRERA-                       No. 09-71797
CASTILLO,
                                                 Agency No. A099-473-116
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 29, 2010 **
                              San Francisco, California

Before: ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Antonio Elisender Cabrera-Castillo, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ denial of his

application for asylum.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Cabrera-Castillo contends that the BIA failed to state sufficient reasons to

support its decision. We conclude that the BIA’s decision was sufficiently

detailed and reasoned to facilitate our review on appeal. See Vinnanueva-Franco

v. INS, 802 F.3d 327, 330 (9th Cir. 1986) (“all that is necessary is a decision that

sets out terms sufficient to enable [the] reviewing court to see that the [BIA] has

heard, considered, and decided.”)

      Petitioner also contends that he is entitled to asylum because he will be

persecuted for his anti-gang beliefs and his refusal to be recruited by gangs. We

reject Cabrera-Castillo’s claim that he is eligible for asylum based on alleged

persecution arising from his anti-gang opinions and actions. See Barrios v. Holder,

581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v. Mukasey, 542 F.3d 738,

745-47 (9th Cir. 2008). Because Cabrera-Castillo failed to demonstrate that he

suffered harm that rose to the level of persecution or that it was on account of a

protected ground, we deny the petition for review.

      PETITION FOR REVIEW DENIED.




                                           2                                      09-71797